Case 1:21-cv-00249-DKW-KJM Document 3 Filed 05/27/21 Page 1 of 2             PageID #: 22




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  JOSEPH PITTS,                                 CIVIL NO. 21-00249 DKW-KJM
  #A0259019,
                                                ORDER GRANTING APPLICATION
               Plaintiff,                       TO PROCEED IN FORMA
                                                PAUPERIS BY A PRISONER
        v.

  SCOTT HARRINGTON, et al.,

               Defendants.


       Before the court is Plaintiff’s Application to Proceed In Forma Pauperis by a

 Prisoner (“Application”). ECF No. 2. Plaintiff qualifies as a pauper, and his

 Application is GRANTED. See 28 U.S.C. § 1915(a)(1). Plaintiff is obligated to

 pay the full filing fee regardless of the outcome of this suit. See 28 U.S.C.

 §§ 1915(b)(1) & (e)(2). Plaintiff shall pay an initial partial filing fee of 20% of the

 greater of: (1) the average monthly deposits to his account; or (2) the average

 monthly balance in his account for the six-month period immediately preceding the

 filing of the Complaint. 28 U.S.C. § 1915(b)(1). Thereafter, Plaintiff shall make

 monthly payments equaling 20% of the preceding month’s income credited to his

 account, when the amount in his account exceeds $10.00, until the $350.00 civil

 filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
Case 1:21-cv-00249-DKW-KJM Document 3 Filed 05/27/21 Page 2 of 2           PageID #: 23




       IT IS HEREBY ORDERED that:

       (1) The Hawaii Department of Public Safety or its designee the Warden of

 the Halawa Correctional Facility (“HCF”), shall calculate, collect, and remit to the

 Clerk of Court an initial partial payment equaling 20% of Plaintiff’s average

 monthly balance or average monthly deposits to his account, whichever is greater.

 Thereafter, the Warden or designee shall collect monthly payments equaling 20%

 of Plaintiff’s preceding month’s income when the account exceeds $10.00, until

 the $350.00 filing fee is paid in full. See 28 U.S.C. § 1915(b)(2). These payments

 must be identified by the name and number assigned to this action.

       (2) The Clerk is directed to serve a copy of this order on Plaintiff, the HCF

 Warden and Financial Office, Laurie Nadamoto, Esq., and Shelley Nobriga

 Harrington, Esq., Department of Public Safety Litigation Coordinators, and submit

 a copy of this order to the District of Hawaii’s Financial Department.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, May 27, 2021.


                                       /s/ Derrick K. Watson
                                       Derrick K. Watson
                                       United States District Judge




 Joseph Pitts v. Scott Harrington, et al.; Civ. No. 21-00249 DKW-KJM; ORDER GRANTING
 APPLICATION TO PROCEED IN FORMA PAUPERIS BY A PRISONER
                                           2
